Case 2:15-cv-11251-MFL-APP ECF No. 45, PageID.2094 Filed 06/09/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

ANDRE CAMMONS,
a/k/a Andre Cammon,

                    Petitioner,                       Case No. 15-cv-11251
                                                      Hon. Matthew F. Leitman
v.

SHAWN BREWER,

               Respondent.
__________________________________________________________________/

     ORDER (1) DENYING PETITIONER’S RULE 60(b) MOTION FOR
     RELIEF FROM JUDGMENT (ECF No. 44) AND (2) DECLINING TO
             ISSUE A CERTIFICATE OF APPEALABILITY

      Petitioner Andre Cammons is a state prisoner in the custody of the Michigan

Department of Corrections. On January 5, 2021, Cammons filed a motion for relief

from judgment pursuant to Federal Rule of Civil Procedure 60(b)(6). (See Mot., ECF

No. 44.) Cammons seeks relief from the Court’s March 31, 2020, order and

judgment granting Respondent’s motion for summary judgment and dismissing

Cammons’ petition for a writ of habeas corpus.1 (See Order, ECF No. 39.) But Jones

has already challenged that ruling in the United States Court of Appeals for the Sixth

Circuit, and that court rejected all of his arguments contesting the ruling. (See Order,


1
  The March 30, 2020, order described above was issued by the Honorable Marianne
O. Battani. On January 14, 2021, this action was re-assigned from Judge Battani to
the undersigned.
Case 2:15-cv-11251-MFL-APP ECF No. 45, PageID.2095 Filed 06/09/21 Page 2 of 4




ECF No. 43.) Thus, because the Sixth Circuit has already concluded that the

judgment he seeks relief from was properly entered, there is no basis to grant

Cammons’ current motion for relief from judgment. The Court therefore DENIES

the motion and DECLINES to issue Cammons a certificate of appealability.

                                           I

      On April 8, 2019, Cammons filed an amended petition for the writ of habeas

corpus under 28 U.S.C. § 2254. (See Am. Pet., ECF No. 32.) Respondent filed a

motion for summary judgment and dismissal of the amended petition (see Mot., ECF

No. 34), and on March 31, 2020, former United States District Judge Marianne O.

Battani granted Respondent’s motion on the basis that Cammons had failed to

comply with the applicable statute of limitations. (See Op. and Order, ECF No. 39.)

Cammons appealed the judgment of dismissal (see Notice of Appeal, ECF No. 41),

but the Sixth Circuit agreed with Judge Battani’s analysis and denied Cammons’

application for a certificate of appealability. (See Order, ECF No. 43.)

      Cammons has now filed a motion for relief from judgment pursuant to Rule

60(b)(6). (See Mot., ECF No. 44.) In the motion, Cammons maintains that Judge

Battani erred and violated his right to due process when she failed to grant his request

for an evidentiary hearing on the issues in his amended habeas petition. (See id.,

PageID.2083, 2090.) But the Sixth Circuit has already rejected Cammons’ argument

that Judge Battani erred when she concluded that his petition was time barred and



                                               2
Case 2:15-cv-11251-MFL-APP ECF No. 45, PageID.2096 Filed 06/09/21 Page 3 of 4




that Cammons had not provided any basis to excuse his late filing. Thus, there is no

basis for granting Cammons relief on his current motion. Indeed, relief from

judgment under Rule 60(b)(6) “is available only in ‘extraordinary circumstances,’

Tharpe v. Sellers, 138 S. Ct. 545, 546 (2018) (quoting Gonzalez v. Crosby, 545 U.S.

524, 536 (2005)), and exceptional or extraordinary circumstances mandating relief

under Rule 60(b)(6) “‘rarely occur’ in the habeas context.” Miller v. Mays, 879 F.3d

691, 698 (6th Cir.    2018) (quoting Gonzalez, 545 U.S. at 535).         And such

circumstances do not exist here. The Court therefore DENIES Cammons’ motion

for relief from judgment.

      The Court further DENIES Cammons a certificate of appealability because

reasonable jurists could not debate whether Cammons’ motion should have been

granted or whether the issues raised in his motion deserve encouragement to proceed

further. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

                                         II

      For all of the reasons stated above, IT IS HEREBY ORDERED that (1)

Cammons’ motion for relief from judgment (ECF No. 44) is DENIED and (2) the

Court DENIES Cammons a certificate of appealability.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: June 9, 2021                   UNITED STATES DISTRICT JUDGE



                                              3
Case 2:15-cv-11251-MFL-APP ECF No. 45, PageID.2097 Filed 06/09/21 Page 4 of 4




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 9, 2021, by electronic means and/or ordinary
mail.
                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                             4
